


110 HR 7179 IH: National Obesity Prevention Act of

U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7179
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2008
			Mr. Towns (for
			 himself and Mr. Shays) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Oversight and
			 Government Reform, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Public Health Service Act to provide
		  coordinated leadership in Federal efforts to prevent and reduce obesity and to
		  promote sound health and nutrition among Americans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Obesity Prevention Act of
			 2008.
		2.Federal task
			 force on obesity; Advisory committee on obesityPart P of title III of the Public Health
			 Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the
			 following:
			
				399S.Obesity
				initiatives
					(a)Office of the
				National Coordinator of Obesity Initiatives
						(1)EstablishmentThere is established within the office of
				the Secretary the Office of the National Coordinator of Obesity Initiatives, to
				be headed by the National Coordinator of Obesity Initiatives. The National
				Coordinator shall be appointed by the Secretary and shall report directly to
				the Secretary.
						(2)DutiesThe
				duties of the National Coordinator of Obesity Initiatives shall include
				implementing and coordinating a national strategy to eliminate the occurrence
				of obesity in the United States.
						(b)Federal Task
				Force on Obesity
						(1)EstablishmentThe
				Secretary shall convene a Task Force on Obesity (referred to in this section as
				the Task Force) to—
							(A)establish a
				governmentwide strategy for preventing and reducing the rate of occurrence of
				obesity that includes defining clear roles, responsibilities, and
				accountability for all agencies of the Federal Government and determining what
				resources are necessary for preventing and reducing such rate of
				occurrence;
							(B)coordinate
				effective interagency actions and priorities for action among Federal agencies,
				including short-term and long-term goals for childhood and adult obesity rates;
				and
							(C)implement and
				evaluate the effectiveness of such strategy.
							(2)Membership
							(A)In
				generalThe Task Force shall be composed of—
								(i)the Secretary (or
				his or her designee) of—
									(I)the Department of
				Health and Human Services;
									(II)the Department of
				Agriculture;
									(III)the Department
				of Education;
									(IV)the Federal Trade
				Commission;
									(V)the Department of
				Transportation;
									(VI)the Department of
				Defense;
									(VII)the Department
				of Veterans Affairs;
									(VIII)the Department
				of Interior;
									(IX)the Department of
				Labor;
									(X)the Department of
				Housing and Urban Development; and
									(XI)any other Federal
				agency that the chairperson determines appropriate;
									(ii)the Chairman (or
				his or her designee) of the Federal Communications Commission; and
								(iii)the National
				Coordinator of Obesity Initiatives.
								(B)ChairpersonThe
				chairperson of the Task Force shall be the National Coordinator of Obesity
				Initiatives.
							(3)MeetingsThe
				Task Force shall meet at the call of the chairperson.
						(4)ReportNot later than January 1, 2010, and on an
				annual basis thereafter through January 1, 2015, the Task Force shall submit to
				the President and to the relevant committees of Congress, a report that—
							(A)describes the
				activities and efforts to prevent and reduce the rate of occurrence of obesity
				conducted by the Task Force during the year to which the report relates;
				and
							(B)evaluates the
				effectiveness of such activities and efforts to prevent and reduce the rate of
				occurrence of obesity.
							(c)Advisory
				Committee on Obesity
						(1)EstablishmentThe
				Secretary may establish an advisory committee to be known as the Advisory
				Committee on Obesity to provide recommendations to the Task Force for purposes
				of establishing the governmentwide strategy under subsection (a)(1).
						(2)Membership
							(A)In
				generalIn the case the Secretary established the Advisory
				Committee on Obesity, such committee shall be composed of 7 members, to be
				appointed by the Secretary, of whom there shall be one representative from each
				of the following communities:
								(i)State and local
				governments.
								(ii)Schools.
								(iii)Community and
				religious groups.
								(iv)The business
				community, including the food and beverage industry and farmers.
								(v)Insurance
				companies.
								(vi)Researchers and
				scientists.
								(B)TermsThe
				members of the Advisory Committee shall serve for such term as the Secretary
				may specify.
							(C)ChairpersonThe
				Chairperson of the Advisory Committee shall be the National Coordinator of
				Obesity Initiatives.
							(3)MeetingsThe
				Advisory Committee shall meet once per year and at such other times as the
				Advisory Committee may provide.
						(4)Advisory
				panelsEach member of the Advisory Committee may consult with an
				advisory panel composed of persons from the community of such member, with
				respect to recommendations for a national strategy to combat obesity.
						(d)Obesity
				definedFor purposes of this section, the term
				obesity shall have the meaning given such term by the Centers of
				Disease Control and
				Prevention.
					.
		3.Federal agency
			 reviews to combat obesity
			(a)Reviews and
			 reports by Federal agencies required
				(1)ReviewsNot
			 later than 6 months after the date of the enactment of this Act and on an
			 annual basis thereafter, the head of each Federal agency shall conduct a review
			 of the programs and budgets of such agency to determine how such programs and
			 budgets impact physical activity, nutrition, and the rate of occurrence of
			 obesity (as defined in section 399S(c) of the Public Health Service Act, as
			 added by section 2) among people in the United States. Based on the findings of
			 each such review of a Federal agency, the head of such agency shall determine
			 ways in which the agency should adopt aspects of the governmentwide strategy
			 established under section 399S(a)(1) of the Public Health Service Act, as added
			 by section 2, and implement such aspects as appropriate.
				(2)ReportsNot
			 later than 12 months after the date of the completion of a review under
			 paragraph (1) by a Federal agency, the head of the agency shall submit to
			 Congress a report on the results of such review, including any aspects of the
			 governmentwide strategy described in such paragraph that are determined should
			 be adopted by the agency and any such aspects that have been implemented by the
			 agency since the previous review conducted by the agency under this
			 subsection.
				(b)GAO
			 reportNot later than 12 months and annually thereafter, the
			 Comptroller General shall submit to Congress a report that contains the results
			 of a review conducted by the Comptroller General of the programs and budgets of
			 each Federal agency to determine how such programs and budgets impact physical
			 activity, nutrition, and the rate of occurrence of obesity (as so defined)
			 among people in the United States.
			
